Citation Nr: 0022066	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-51 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic fungal 
infection of the left ear, bilateral otitis media, and 
sinusitis/rhinitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from November 1976 to December 
1979.  

By rating action dated in July 1996, the Department of 
Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, 
denied service connection for right ear hearing loss, 
bilateral knee disability, low back disability, residuals of 
an injury of the right index finger, a deviated nasal septum, 
bilateral pes planus, a chronic fungal infection of the left 
ear, bilateral otitis media, sinusitis/rhinitis, and 
bilateral pes planus.  The regional office granted service 
connection, and assigned a noncompensable evaluation for, 
residuals of wart removal from the left hand.  The regional 
office also denied entitlement to a compensable evaluation 
under 38 C.F.R. § 3.324 for multiple, noncompensable service-
connected disabilities.  The veteran appealed from those 
decisions.  In the July 1996 rating action, the regional 
office granted service connection for tinnitus and assigned a 
noncompensable evaluation for that condition.  The evaluation 
was increased to 10 percent in a February 1997 rating action.  
The veteran appealed for a higher evaluation for that 
disability.  In the February 1997 rating action, the regional 
office granted service connection for bilateral macular 
degeneration of the eyes, rated noncompensably disabling.  
The veteran disagreed with the rating assigned, and that 
issue was added to the appeal.  

The case was initially before the Board of Veterans' Appeals 
(Board) in July 1998, when all of the claims were denied, 
except for the claims for service connection for a chronic 
fungal infection of the left ear, bilateral otitis media, and 
sinusitis/rhinitis.  The Board noted that in an informal 
claim dated in January 1996, the veteran had attempted to 
reopen his claim for service connection for a right ankle 
disability.  That matter was not in an appellate status and 
was referred to the regional office for appropriate action.  

The record discloses that in an August 1994 rating action, 
the regional office denied service connection for a right 
ankle disability.  The veteran was duly notified of that 
decision and did not submit an appeal.  In January 1996, he 
submitted additional information for the purpose of reopening 
his claim.  In an October 1998 rating action, the regional 
office held that the additional information was not new and 
material and was insufficient to reopen the claim.  The 
veteran appealed from that decision.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A chronic fungal infection of the left ear, bilateral 
otitis media, and chronic sinusitis/rhinitis were not present 
during the veteran's period of active military service.  

2.  A fungal infection of the left ear and chronic rhinitis 
were initially medically demonstrated many years after the 
veteran's separation from service.  He does not now have 
chronic otitis media or sinusitis.  

3.  There is no medical evidence of record establishing a 
link between the veteran's current left ear condition and 
rhinitis and his military service.  

4.  By rating action dated in August 1994, the regional 
office denied service connection for a right ankle 
disability.  The veteran was duly notified of that decision 
and did not submit an appeal.  

5.  The additional evidence submitted since the August 1994 
rating action is cumulative in nature or does not bear 
directly on the question at issue.  

6.  The issues in this case do not involve such complexity or 
controversy as to warrant the opinion of an independent 
medical expert.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for a chronic fungal infection of the left 
ear, bilateral otitis media, and sinusitis/rhinitis.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000).  

2.  The evidence received since the August 1994 rating action 
denying service connection for a right ankle disability is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The August 1994 rating action denying service connection 
for a right ankle disability is final and may not be 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  

4.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims for service connection for a chronic fungal 
infection of the left ear, bilateral otitis media and 
sinusitis/rhinitis is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of the claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that those claims are not 
well grounded.  



A.  The Claims for Service Connection for a Chronic Fungal 
Infection of the Left Ear, BilateralOtitis Media, and 
Sinusitis/Rhinitis

The veteran's service medical records reflect that when he 
was examined for entry into service in November 1976, it was 
indicated that he had had colds and sinusitis, which were not 
considered disqualifying for military service.  However, the 
nose, sinuses and ears were normal on clinical examination.  

The service medical records reflect that he was observed and 
treated on several occasions for complaints including a 
cough, runny nose and sore throat.  When he was seen in 
February 1977, the pharynx was injected.  The paranasal 
sinuses were within normal limits.  The assessments were 
rhinitis, an upper respiratory infection, and pharyngitis.  
In May 1977, the assessment was that he had a viral 
condition.  An assessment of an upper respiratory infection 
was made in June 1977.  He was seen in September 1977 for 
decreased hearing.  An examination also showed that the nose 
had boggy turbinates.  The impressions were bilateral serous 
otitis media and vasomotor rhinitis.  In November 1977, an 
upper respiratory infection was indicated.  He was seen in 
August 1978, and physical examination reflected bilateral 
serous otitis media.  When the veteran was examined for 
separation from active service in October 1979, clinical 
evaluation of the nose, sinuses and ears was reported to be 
normal.  

The veteran's initial claim for VA disability benefits was 
submitted in September 1981.  He claimed service connection 
for a right ankle condition.  He failed to report for a VA 
examination in November 1981, and his claim was denied in a 
November 1981 rating action on the basis that he had failed 
to prosecute the claim.  

In January 1996, the veteran submitted a claim for service 
connection for conditions including ear problems and 
sinusitis/rhinitis.  

The veteran was afforded a VA nose and sinuses examination in 
May 1996.  Various findings were recorded on the examination.  
The diagnosis was inflamed right nasal turbinates.  It was 
indicated that there was no evidence of a septal deviation.  

The veteran was afforded a VA ear examination in May 1996.  
He complained of decreased hearing in the left ear.  On 
examination, the right ear was normal.  There appeared to be 
a fungal infection on the left ear.  The examiner commented 
that he was unable to state whether a middle or inner ear 
disease was present.  

The veteran was again afforded a VA ear examination in 
November 1996.  There were a retracted left tympanic membrane 
and fluid in the middle ear space.  He had a nasopharyngeal 
mass that was erythematous but nonulcerated.  The right 
tympanic membrane was normal.  The left was retracted.  It 
was stated that the veteran exhibited a serous otitis media.  

The veteran was afforded a VA ear examination in August 1999.  
The veteran stated that he had had dry skin in both ears that 
had been a problem for quite some time.  He stated that it 
had initially been diagnosed in 1996 as a fungus infection.  
He was currently receiving no treatment for that problem.  
The diagnoses included history of fungus infection of both 
ears, present since 1996, and history of repeated otitis 
media.  

The veteran was afforded a VA nose and throat examination in 
October 1999.  He complained of a hearing loss with tinnitus.  
He also reported ear fullness and pressure that along with 
his nasal congestion was worse in the fall of the year.  On 
examination, the ear canals were free of significant cerumen, 
desquamation, dermatitis, lesions or otorrhea.  There was 
very mild bilateral tympanosclerosis.  The tympanic membranes 
moved well.  The tympanum was free of effusion or lesions 
bilaterally.  The examiner stated that there was no overt 
evidence of acute or chronic otitis media or otitis externa.  
There was no evidence of otomycosis.  He stated that the 
veteran's symptoms of ear congestion and fullness might be 
secondary to Eustachian tube dysfunction that was in keeping 
with a diagnosis of seasonal nasal congestion and posterior 
nasopharyngeal drainage. 

The veteran was afforded a VA ear, nose and throat 
examination in October 1999.  He complained of chronic nasal 
congestion that had been slowly progressive.  He had 
occasional purulent nasal drainage and drainage down his 
posterior pharynx.  He complained of nasal dyspnea while 
supine.  

Physical examination showed a deviated nasal septum 
obstructing his left airway and a right mid-superior nasal 
septal deformity obstructing the right nasal airway.  There 
was no intranasal purulence, polyps, masses or lesions.  He 
had accessory ostium into the right maxillary sinus.  A 
flexible fiberoptic scope showed a normal appearing mucous 
membrane.  There was no tenderness or purulent discharge or 
crusting.  Sinus X-rays showed no evidence of significant 
maxilloethmoid or frontal sinus mucous membrane thickening 
and no air fluid levels.  The diagnoses were deviated nasal 
septum and rhinitis exacerbated by tobacco use contributing 
significantly to nasal airway obstruction.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, as noted 
previously, the veteran's service medical records reflect 
that he was observed and treated on various occasions for 
upper respiratory infections and that rhinitis was indicated 
on two occasions.  Serous otitis media was also indicated on 
two occasions.  However, neither of those conditions was 
shown when he was examined for separation from military 
service.  His service medical records do not reflect a fungal 
infection of the left ear.  The most recent VA examinations 
do not confirm that the veteran currently has otitis media or 
sinusitis.  A fungal infection involving the left ear and 
chronic rhinitis were initially medically demonstrated many 
years after service.  There is no indication of any medical 
link between the veteran's current left ear condition and 
rhinitis on the one hand and his military service on the 
other.  Given the evidence that is of record, the veteran's 
claims for service connection for a chronic fungal infection 
of the left ear, bilateral otitis media, and 
sinusitis/rhinitis may not be considered well grounded.  
Since the claims are not well grounded, they must be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

In so finding, the Board is cognizant of the contention of 
the attorney-representative that the veteran has not been 
afforded adequate examinations and of his request that for an 
independent medical expert to resolve the issues addressed in 
this appeal.  The stance taken by the attorney-representative 
in this regard would be more persuasive if it were backed by 
anything more compelling than boilerplate made in nearly 
every appeal with which he is associated.  Apparently, the 
attorney-representative is under the impression that his 
wishing can make it so.  

The Board observes that the veteran in this case has been 
examined by VA on a number of recent occasions, that these 
examinations have been specific to the complaints made, and 
that, considered on the whole, they are more than adequate 
for the purpose of adjudicating the veteran's claims in an 
equitable manner.  The Board notes that the record lacks any 
competent evidence relating any current claimed disability to 
service or to any incident of service origin.  Without such 
evidence, the Board, which has discretion in the matter, 
declines to refer this case for the opinion of an independent 
medical expert..  Only when a well-grounded claim is 
presented that involves a complex or controversial question 
is such a referral warranted.  See 38 U.S.C.A. § 7109; 
38 C.F.R. §§ 20.901, 20.902.  This request fails on both 
counts.  



B.  Whether New and Material Evidence has been Presented to 
Reopen a Claim of Entitlement to Service Connection for a 
Chronic Right Ankle Disability

The veteran's service medical records reflect that in 
November 1977, he twisted his right ankle while descending 
stairs.  An X-ray study was negative for a fracture.  The 
impression was severe sprain of the right ankle.  He was to 
use crutches and then a short leg-walking cast.  In February 
1978, there was soft tissue swelling of the right ankle.  The 
osseous structures all appeared to be intact.  In May 1978, 
he complained of pain involving his right ankle.  On physical 
examination, range of motion of the ankle was within normal 
limits.  There was some tenderness of the Achilles tendon.  
In May 1979, he again reported pain involving his right 
ankle.  On observation, there were no external signs of an 
injury, except for mild lateral effusion.  When the veteran 
was examined for separation from service in October 1979, 
clinical evaluation of the lower extremities was reported to 
be normal. 

As noted previously, the veteran's initial claim for VA 
disability benefits was submitted in September 1981.  He 
claimed service connection for a right ankle condition.  He 
was scheduled for a VA examination in November 1981 and 
failed to report for the examination.  Accordingly, in a 
November 1981 rating action, his claim was denied on the 
basis that he had failed to prosecute the claim.  

In March 1994, the veteran again claimed service connection 
for a right ankle disability.  

The veteran was afforded a VA orthopedic examination in May 
1994.  On physical examination, there was no swelling or 
erythema involving the right ankle.  There was no crepitance 
noted.  The range of motion of the ankle was considered 
normal in all parameters, both actively and passively.  
Circulation and neurological status of his distal right lower 
extremity appeared to be intact.  The examiner indicated that 
examination of the right ankle was normal.  An X-ray study of 
the right ankle showed mild degenerative changes.  

As noted previously, the regional office denied service 
connection for a right ankle disability in an August 1994 
rating action.  The veteran was duly notified of that 
decision and did not submit an appeal.  

In January 1996, the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for a right ankle disability.  In an October 1998 rating 
action, the regional office held that new and material 
evidence had not been submitted to reopen the claim and again 
denied the claim.  The veteran appealed from that decision.  

The applicable legal criteria provide that when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  New and material evidence means evidence 
not previously submitted that bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with other evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  A recent decision by the United States Court of 
Appeals for the Federal Circuit modified the standard for 
finding whether recently submitted evidence is new and 
material.  Hodge v. West, 155 F.3d 1356 (1998).  That case 
removed the standard that required that the new evidence 
raise a reasonable possibility that the new evidence, when 
considered in conjunction with the evidence previously of 
record, would change the outcome of the matter.  

In this case, the evidence reflects that since the August 
1994 rating action, the veteran was afforded another VA 
orthopedic examination in March 1996; however, that 
examination did not contain any findings regarding the 
veteran's right ankle.  

The regional office also received numerous VA outpatient 
treatment reports reflecting treatment of the veteran for 
various conditions from 1997 to 1999, primarily low back and 
hip problems.  Thus, although the evidence submitted since 
the August 1994 rating action is new, it is not considered to 
be material since it does not bear directly and substantially 
upon the matter under consideration.  The evidence is not 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the veteran's claim for service connection for a right ankle 
disability is not reopened, and the August 1994 rating action 
denying service connection for such a condition is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  


ORDER

Service connection for a chronic fungal infection of the left 
ear, bilateral otitis media, and sinusitis/rhinitis is 
denied.  

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right ankle disability is denied.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 
- 11 -

- 1 -


